                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SUMOTEXT CORP.,                                  Case No. 16-cv-01370-BLF
                                   8                    Plaintiff,
                                                                                          ORDER DENYING PLAINTIFF’S
                                   9             v.                                       MOTION FOR RELIEF FROM
                                                                                          NONDISPOSITIVE PRETRIAL ORDER
                                  10     ZOOVE, INC., et al.,                             OF A MAGISTRATE JUDGE
                                  11                    Defendants.                       [Re: ECF 323]
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Sumotext Corporation has filed a motion for relief (ECF 323) from a

                                  14   nondispositive pretrial ruling issued by Magistrate Judge Cousins (ECF 319). The motion is

                                  15   DENIED for the reasons discussed below.

                                  16    I.    BACKGROUND

                                  17          The ruling of Judge Cousins which Sumotext disputes addressed Sumotext’s motion to

                                  18   compel production of documents in three categories: (1) all emails sent or received by Tim Keyes
                                  19   and Ron Levitt, from May 2015 to the present, that contain or reference any of fourteen specified

                                  20   Sumotext customers; (2) all documents reflecting communications with or shared with the same

                                  21   fourteen Sumotext customers for the period January 1, 2015 to the present; and (3) documents

                                  22   reflecting the amount and date of any payments to Tim Keyes, Ron Levitt, or Steve Doumar for

                                  23   salary, wages, or services rendered since May 2015. With respect to category 1, Sumotext also

                                  24   specifically requested recent emails referenced by Mr. Levitt in a particular email. Sumotext

                                  25   identifies Tim Keyes as the VHT Defendants’ COO, Ron Levitt as the VHT Defendants’ CFO,

                                  26   and Steve Doumar as StarSteve’s CEO.
                                  27          The parties’ filed a joint statement of dispute before Judge Cousins on February 8, 2019

                                  28   (ECF 316) and appeared for hearing before Judge Cousins on February 20, 2019 (ECF 319). At
                                   1   the hearing, Defendants’ counsel asserted that Defendants had produced all documents responsive

                                   2   to the request for the emails referenced in Mr. Levitt’s email, but counsel agreed to conduct a

                                   3   further search and product additional documents responsive to that request if found. Defendants’

                                   4   counsel argued that the remaining requests were overly broad and that category 3 implicated

                                   5   privacy rights of non-parties. Plaintiffs’ counsel argued that the document requests were narrowly

                                   6   tailored to discover relevant information.

                                   7          Judge Cousins ruled from the bench, granting Sumotext’s motion in part to the extent that

                                   8   Defendants had agreed review the production of documents referenced in Mr. Levitt’s email and

                                   9   product any additional documents. Judge Cousins otherwise denied Sumotext’s motion, holding

                                  10   as follows:

                                  11                  As to the remaining requests, I deny them, finding that they are not
                                              proportional to the needs of the case. And the needs of the case at this moment are
                                  12          that you’re at the end or past the end of the fact discovery time period. And I have
Northern District of California
 United States District Court




                                              for context the other discovery that has already taken place in the case, both ESI
                                  13          documents and depositions, so those things have already occurred.
                                  14                   My main critique of these requests is that they’re overly broad in time
                                              period, subject matter, and a lack of topic in the emails request and the documents
                                  15          requested. It just goes far beyond -- it might include some relevant information, but
                                              it also includes substantial material that in my assessment would not be relevant to
                                  16          any claim or defense in the case.
                                  17                  So it’s the breadth of what’s being sought that is the core deficiency.
                                  18                  On the last issue of the wage information, there, too, it might be relevant
                                              but, given the burden on the individuals to provide information and the breadth of
                                  19          what’s being sought, I don’t find it proportional to the needs of the case and there
                                              has been other opportunity for discovery on those topics, including depositions and
                                  20          earlier document requests. At this moment, given the stated need versus the burden
                                              and the context of where we are in discovery, the request is denied.
                                  21

                                  22   Hrg. Tr. 17:21 – 18:17, ECF 322. Judge Cousins memorialized his oral ruling in civil minutes

                                  23   entered on February 20, 2019 (ECF 319).

                                  24    II.   LEGAL STANDARD

                                  25          A district court may refer nondispositive pretrial matters to a magistrate judge under 28

                                  26   U.S.C. § 636(b)(1)(A). The district court “may reconsider any pretrial matter under this

                                  27   subparagraph (A) where it has been shown that the magistrate judge’s order is clearly erroneous or

                                  28   contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P. 72(a). “The district court
                                                                                         2
                                   1   reviews the magistrate’s order for clear error,” and “may not simply substitute its judgment for

                                   2   that of the deciding court.” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir.

                                   3   1991).

                                   4    III.    DISCUSSION

                                   5            Sumotext challenges Judge Cousins’ ruling on two bases. First, Sumotext argues that

                                   6   “[t]he Magistrate’s primary rationale for denying these requests – based on the ‘timing of the

                                   7   requests’ after fact discovery had ended – is contrary to law and is clearly erroneous. Second,

                                   8   Sumotext argues that Judge Cousins failed to properly consider the relevant factors under Federal

                                   9   Rule of Civil Procedure 26(b)(1). That rule provides as follows:

                                  10            Unless otherwise limited by court order, the scope of discovery is as follows:
                                                Parties may obtain discovery regarding any nonprivileged matter that is relevant to
                                  11            any party’s claim or defense and proportional to the needs of the case, considering
                                                the importance of the issues at stake in the action, the amount in controversy, the
                                  12            parties' relative access to relevant information, the parties’ resources, the
Northern District of California
 United States District Court




                                                importance of the discovery in resolving the issues, and whether the burden or
                                  13            expense of the proposed discovery outweighs its likely benefit. Information within
                                                this scope of discovery need not be admissible in evidence to be discoverable.
                                  14

                                  15   Fed. R. Civ. P. 26(b)(1).

                                  16            Sumotext mischaracterizes Judge Cousins’ ruling. As set forth above, Judge Cousins

                                  17   stated clearly that “it’s the breadth of what’s being sought that is the core deficiency.” Judge

                                  18   Cousins explained that while “it might include some relevant information, but it also includes

                                  19   substantial material that in my assessment would not be relevant to any claim or defense in the

                                  20   case.” With respect to the financial information of third parties, Judge Cousins did not find

                                  21   persuasive Sumotext’s argument that the information was sought for the purpose of determining

                                  22   the corporate structure and relationships between the defendant entities. Judge Cousins stated that

                                  23   “given the stated need versus the burden and the context of where we are in discovery, the request

                                  24   is denied.”

                                  25            Accordingly, while Judge Cousins did reference the timing of the discovery dispute, that

                                  26   clearly was not the primary rationale for denying Sumotext’s requests. The Court has reviewed

                                  27   Judge Cousins’ ruling and the arguments of the parties without considering the timing of the

                                  28   request for discovery, and it concludes that Judge Cousins’ determinations regarding breadth,
                                                                                         3
                                   1   relevancy, and burden are appropriate considerations under Federal Rule of Civil Procedure 26(b)

                                   2   and thus are not contrary to law, and those determinations are not clearly erroneous. It is true that

                                   3   Judge Cousins did not expressly address all of the factors listed in Rule 26(b)(1), but Sumotext has

                                   4   not cited, and this Court has not discovered, any authority holding that a magistrate judge must do

                                   5   so. Moreover, as argued by Defendants’ counsel at the hearing, Sumotext has not articulated an

                                   6   adequate basis for invading the privacy of the three non-party individuals by requiring production

                                   7   of their finances.

                                   8           Sumotext’s motion for relief from Judge Cousins’ ruling is DENIED.

                                   9

                                  10   Dated: March 20, 2019

                                  11                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
